Citation Nr: 1107829	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to August 
2007.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision by the RO.  



FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the enemy 
during his period of active.  

2.  The Veteran's lay assertions of experiencing tinnitus in both 
ears that developed during service are found to be credible.  

3.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the Veteran's documented exposure to acoustic trauma 
in the form of explosion and weapon fire during active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duties to notify and to assist 
claimants in the development of their claims.  VA regulations for 
the implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  


Analysis

Of preliminary importance, the Board notes that the Veteran's DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
indicates that his military occupational specialty (MOS) was 
reconnaissance man for 6 years and 10 months, rifleman for 1 year 
and 7 months, and reconnaissance man, parachute and SCUBA/UBA 
qualified for 5 years and 3 months.  

Significantly, the DD Form 214 also reflects that the Veteran was 
awarded a Combat Action Ribbon for his service in Iraq, which 
denotes combat service.  

It must be noted that, as a combat veteran, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

That section, however, does not address the questions of either 
current disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Ribbon denotes combat participation, the 
Board concedes that the Veteran is entitled to the application of 
38 U.S.C.A. § 1154(b).  

The Veteran reports that he currently is suffering from tinnitus 
that began while he was serving in service, which includes 
exposure to excessive noise levels including the blasts from an 
improvised explosion device (IED) and firing a shoulder-launch 
multipurpose assault weapon (SMAW).  

Notably, the Veteran filed his VA Form 21-526, Veteran's 
Application for Compensation or Pension, in May 2007, prior to 
his discharge from service.  He asserts experiencing the ongoing 
symptom of ringing in his ears since service.  

Based on the Veteran's confirmed combat participation and 
credible reports of exposure to IED blasts and firing an SMAW, 
the Board finds that he was exposed to excessive noise levels 
during service.  

In conjunction with the current appeal, the Veteran underwent a 
VA audiology examination in June 2007.  Here, he reported having 
some ringing in his ears in the past after exposure to loud 
noises, but that it had been temporary in nature only and was not 
currently present.  According to the examiner, the Veteran denied 
experiencing tinnitus.  

The Veteran indicated that he performed duties during military 
service related to reconnaissance, fired weapons with both hands, 
and used hearing protection.  The Veteran noted that he had used 
power tools without using any hearing protection.  He had 
tinnitus temporarily in the past after exposure to IED blasts and 
firing the SMAW, but did not currently complain of its presence 
in either ear during the examination.  

However, on a Traumatic Brain Injury Signs and Symptoms 
Questionnaire, dated in June 2008, the Veteran checked the box 
for ringing in the ears and noted that his disabilities had no 
stabilized.  

A November 2008 VA psychiatric examination noted a diagnosis of 
tinnitus.  A November 2008 VA examination for the purpose of 
assessing claimed traumatic brain injury reflects current 
complaints of ringing in the ears.  

In this case, the Veteran's assertions of experiencing tinnitus 
in both ears since his service are competent.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2) (2010).  

Moreover, the Veteran is competent to testify as to observable 
symptoms such as ringing in his ears, and tinnitus is the type of 
is the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

Given the Veteran's confirmed status as a combat veteran, his 
credible history of excessive noise exposure in service, and his 
current credible statements of having tinnitus, the Board finds 
that the currently diagnosed tinnitus as likely as not was caused 
by exposure to loud noise in connection with his combat duties 
during service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


